U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB - Quarterly or Transitional Report (Added by 34-30968, eff. 8/13/93, as amended) (Mark One) [X] Quarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2007 [] Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-10035 LESCARDEN, INC. (Exact name of small business issuer as specified in its charter) New York 13-2538207 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 420 Lexington Ave. Ste 212, New York 10170 (Address of principle executive office) (Zip Code) Issuer’s telephone number212-687-1050 (Former name, former address and former fiscal year, if changedsince last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding October 5, 2007 Common Stock $.001 par value 30,943,450 LESCARDEN INC. CONDENSED BALANCE SHEETS ASSETS August 31,2007 (UNAUDITED) May 31, 2007 (AUDITED) Current Assets: Cash and cash equivalents 268,245 413,569 Accounts Receivable 225,633 86,374 Inventory 211,898 224,166 Total Current Assets 705,776 724,109 Deferred Income Tax Asset, net of valuation allowance of $1,736,000 and $1,687,000 at August 31, 2007 and May 31, 2006, respectively Total Assets $ 705,776 $ 724,109 LIABILITIES AND STOCKHOLDERS' EQUITY Currents Liabilities: Accounts payable and accrued expenses 73,912 46,184 Deferred license fees 368,218 420,821 Total liabilities 442,130 467,005 Commitments and Contingencies Stockholders' Equity : Convertible Preferred Stock 1,840 1,840 Common Stock 30,943 30,943 Additional Paid-In Capital 16,617,615 16,617,615 Accumulated Deficit (16,386,752 ) (16,393,294 ) Stockholders' Equity 263,646 257,104 Total Liabilities and Stockholders' Equity $ 705,776 $ 724,109 See notes to financial statements LESCARDEN INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended August 31, 2007 2006 Total Revenues $ 222,233 $ 118,910 Costs and Expenses: Cost ofSales 28,907 58,780 Salaries 62,658 61,731 Professional Fees and Consulting 46,943 61,161 Rent and Office Expenses 32,463 32,416 Travel and Meetings 28,213 30,817 Payroll and Other Taxes 5,080 6,563 Insurance 8,439 4,671 Other Administrative Expenses 2,988 6,702 Total Costs and Expense 215,691 262,841 Net Income (Loss) $ 6,542 $ (143,931 ) Net Income (Loss) Per Share – Basic and Diluted $ 0.00 $ (0.00 ) Weighted Average Number of Common Shares Outstanding – Basic and Diluted 30,943,450 31,057,418 See notes to financial statements LESCARDEN INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended August 31, 2007 2006 Cash Flows Used in Operations Net Income (Loss) 6,542 $ (143,931 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Changes in operating assets and liabilities Increase in accounts receivable (139,259 ) (20,195 ) Decrease in inventory 12,268 3,867 Increase in accounts payable and accrued expenses 27,728 56,094 Decrease in deferred license fees (52,603 ) (37,750 ) Net Cash Flow Used In Operations (145,324 ) (141,915 ) Decrease in cash (145,324 ) (141,915 ) Cash - Beginning of Period 413,569 1,094,677 Cash – End of Period $ 268,245 $ 952,762 See notes to financial statements LESCARDEN INC. (UNAUDITED) NOTES TO FINANCIAL STATEMENTS August 31, 2007 Note 1 - General: The accompanying unaudited financial statements include all adjustments that are, in the opinion of management, necessary for a fair statement of the results for the interim periods. The statements have been prepared in accordance with the requirements for Form 10-QSB and, therefore, do not include all disclosures or financial details required by generally accepted accounting principles. These condensed financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended May 31, 2007. The results of operations for the interim periods are not necessarily indicative of results to be expected for a full year's operations. In June 2006, the FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes”—an Interpretation of FASB Statement No.109” (“FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS No.109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 is effective for fiscal years beginning after December15, 2006.This was adopted effective June 1, 2007.As a result of the implementation of FIN 48, the Company recognized no material adjustment in the various tax asset and liability accounts.As of August 31, 2007, the Company has $0 of accrued interest related to uncertain tax positions. LESCARDEN INC. Management's Discussion and Analysis ofFinancial Condition and Results of Operations August 31, 2007 Results of OperationsThree months ended August 31, 2007 compared to August 31, 2006 The Company’s revenues increased in the fiscal quarter ended August 31, 2007 compared to August 31, 2006 by 87% or $103,323 due to increased sales of CATRIX® Wound Dressing to its licensees in Asia. Total costs and expenses during the three months ended August 31, 2007 were 18% or $47,150 lower than those of the comparative prior year period. The decrease was principally due to a decrease in professional fees of $14,218 and lower cost of product sales of $29,873 resulting from a decrease in production costs. Liquidity and Capital Resources The Company had net income of $6,542 for the three months ended August 31, 2007 principally as the result of increased revenues and improved gross margin. As of August 31, 2007, the Company’s current assets exceeded its accounts payable and accrued expenses by $631,864.The Company’s cash and cash equivalents balance decreased by $145,324 in the quarter ended August 31, 2007 to $268,245. The Company has no material commitments for capital expenditures at August 31, 2007. Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company’s filings under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. The Company’s management, including the Chief Executive Officer and the Chief Financial Officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. The Company has carried out an evaluation, under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and the Company’s Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures. Based on such evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective as of the end of the period covered by this quarterly report on Form 10QSB. There have been no significant changes in the Company’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this quarterly report on Form 10-QSB LESCARDEN INC. Part II - Other Information Item 6. Exhibits and Reports on Form 8-K (A) Reports on Form 8-K: There were no reports on Form 8-K filed for the three months ended August 31, 2007. INDEX TO EXHIBITS 31Certification pursuant to Exchange Act Rule 13a – 14 (a)/15d-14(a) 32 Certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LESCARDEN INC. (Registrant) Date: October 5, 2007 S/William E. Luther William E. Luther President and Chief Executive Officer
